UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6385


GERALD DAVIS FULLER,

                  Plaintiff - Appellant,

             v.

D. KENNETH HORNING, Warden,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:08-cv-02300-WMN)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gerald Davis Fuller, Appellant Pro Se.       Phillip M. Pickus,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gerald     Davis    Fuller       appeals    the    district     court’s

orders accepting the recommendation of the magistrate judge and

denying      relief    on   his   42   U.S.C.    § 1983     (2006)    complaint   and

denying his Fed. R. Civ. P. 59(e) motion for reconsideration.

We    have    reviewed      the   record   and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       Fuller v. Horning, No. 1:08-cv-02300-WMN (D. Md. Feb.

17,   2009;    Mar.     11,   2009).       We    dispense      with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                           2